Citation Nr: 0931992	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-04 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a compensable 
disability rating for the residuals of a flesh wound to the 
lower left leg. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1951 to July 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) San Juan, Commonwealth of 
Puerto Rico, Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The residual of a flesh wound to the Veteran's lower left leg 
is a 2.25 square centimeter (cm), asymptomatic scar, and 
results in no impaired function.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a flesh wound to the lower left leg have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.118, Diagnostic Codes 7801-05 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In June 2004, the RO sent a letter to the Veteran that 
essentially described what was necessary to substantiate this 
increased rating claim, what evidence they would seek to 
provide, and what he was expected to provide.

It is also noted that for an increased compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the clamant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
complaint's employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

While there is no letter of record indicating that the 
Veteran was provided with at least general notice of the 
rating criteria by which his foot disability is rated, he was 
provided that information in the December 2005 statement of 
the case.  And, the Veteran responded in writing (in the June 
2005 substantive appeal) describing the effect his disability 
has on him.  Therefore, he has not been prejudiced by this 
omission, because he has shown actual knowledge of what must 
be proven to succeed on his claim.  See Vasquez-Flores, 22 
Vet. App. 37 (2008).

Increased Rating

For historical purposes, it is noted that service connection 
was established for the Veteran's residuals of a flesh wound 
to the lower left leg by the RO in August 1981 based on 
evidence that the Veteran was awarded a Purple Heart for an 
injury by a bullet sustained to his lower left leg in 
September 1952.  A 0 percent rating was assigned based on a 
review of the relevant contemporaneous evidence.  In April 
1995, the Veteran was denied an increased evaluation for his 
condition. In February 2003, the Veteran submitted a claim 
for an increased rating stating that his leg condition has 
worsened and had to be surgically operated.  In August 2004 
and July 2005, the Veteran was again denied increased rating.  
The Veteran contends that his symptomatology merits a rating 
in excess of 0 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Court has since 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

38 C.F.R. § 4.118, Diagnostic Code 7801 provides ratings for 
scars, other than the head, face, or neck, that are deep or 
that cause limited motion.  Scars that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.) are rated 10 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  However, because the 
Veteran's claim was pending before October, 28, 2008, his 
claim will only be evaluated under the rating criteria made 
effective from August 30, 2002.  See id.

In July 2004, the Veteran underwent a VA examination for the 
scar on his lower left leg.  The VA examiner noted there were 
"no scars on the left leg besides the [total knee 
replacement] scars unrelated to service... [and] no visible 
scars on the distal lower leg."  The VA examiner found there 
were no ulceration or breakdown of the skin of the scar, no 
elevation or depression of the surface contour of the scars 
on palpation, and that the scars were superficial.  
Furthermore, the scars did not affect the range of motion in 
his left leg and were not deep.  See VA examination, dated 
July 2004.  

In June 2005, the Veteran underwent another VA examination.  
The Veteran reported pain about the scar when he touches the 
area and loss of sensation in the area.  The VA examiner 
described the scar as "extending from approximately 11.5 cm 
above the mid point of the knee to 12 cm below the knee, 
passing through midline. (Total [length]: 23.5 cm; 2.5 cm in 
its widest area)."  The VA examiner found adherence to 
underlying and underneath tissue.  The texture of the 
Veteran's skin was "irregular, shiny, scaly in some areas.  
Area most affected measures 5 cm long [by] 1.0 cm in its 
widest area and is localized approximately 3.0 cm above the 
most distal point of scar."  The scar was "[unstable]... 
especially in two areas observed with scarring and black 
crust, localized at 17 cm and 20 cm distal to upper point of 
scar.  Each area measures 1 cm long [by] 1cm in its widest 
area and is 0.5 cm elevated over skin..." There were no 
secretion or ulceration observed during the examination.  
However, the VA examiner found that the scar examined was 
related to the left knee [abscess] drainage and spacer 
exchange, not the service connected scar.  There is no 
indication this scar is related to the bullet wound sustained 
during service.  See VA examination, dated June 2005.  

The Board has also considered whether the Veteran may be 
entitled to a compensable disability rating under any other 
diagnostic code relating to scars.  However, as outlined 
below, there is no evidence suggesting that the Veteran would 
be entitled to a compensable disability rating.  

Diagnostic Code 7801 provides a 10 percent rating for scars 
that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.).  The VA 
examiner found the Veteran's scar to be well-healed and to be 
asymptomatic.  Therefore, the Veteran's scar is not deep and 
does not cause limited motion.  

Diagnostic Code 7802 provides a 10 percent disability rating 
for superficial scars that do not cause limited motion, in an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
The Veteran's scar is 3 cm long by 3/4 cm in length, indicating 
that it covers an area of 2.25 square cm.  Therefore, a 
compensable rating is not warranted under Diagnostic Code 
7802 either.  

A 10 percent rating may also be warranted under Diagnostic 
Code 7803 for superficial unstable scars.  However, this code 
is not for application since the VA examiners found the 
Veteran's scar to be stable.  Diagnostic Code 7804 provides a 
10 percent rating for superficial scars that are painful on 
examination, but again, the Veteran's scar was noted to be 
asymptomatic at the time of both the March 1995 and July 2004 
examinations.  

Finally, the Veteran associated this pain with the scar on 
his lower left leg.  As stated earlier, however, it is the 
scar resulting from treatment for a condition unrelated to 
this claim.  Nevertheless, the VA medical examiners of the 
March 1995 and July 2004 examinations found the Veteran's 
scar to be asymptomatic.  The Veteran's opinion linking these 
symptoms to his scar is not competent evidence and does not 
outweigh the medical evidence of record.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a compensable disability rating for residuals of a flesh 
wound to the lower left leg must be denied.


ORDER

Entitlement to a compensable disability rating for a scar of 
the residuals of a flesh wound to the lower left leg is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


